DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “R0, R1, R2, R3, and R4 are, identically or differently, on each occurrence: H, D, F, Cl, Br, I, CHO, CN, N(Ar)2, C(=O)Ar, P(=O)(Ar)2, S(=O)Ar, S(=O)2Ar, NO2, Si(R)3, B(OR)2, or OSO2R … wherein one or more H atoms is optionally replaced by D, F, Cl, Br, I, CN, or NO2”. It is unclear what D means or stands for. Please spell out the name of the elements in the claims if they are not named in the periodic table, such as deuterium. 
The term “may” claim 18 depicts an uncertainty thus render the claim indefinite. Applicant should note that claims must be analyzed to determine their metes and bounds so that it is clear from the claim language what subject matter the claims encompass. The definiteness of the claims is important to allow others who wish to enter the market place to ascertain the boundaries of protection that are provided by the claims. See In re Hammack, 166 USPQ 204 (CCPA 1970), In re Moore, 169 USPQ 236 (CCPA 1971), Ex parte Kristensen, 10 USPQ 2d 1701, 1703 (PTO Bd. Pat. App & Intf. 1989).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites: 
The broad recitation “A is on each occurrence, identically or differently, an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms”, and the claim also recites “A is on each occurrence, identically or differently, an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, which in each case is optionally substituted by one or more radicals R3 …” which is the narrower statement of the range/limitation.  
The broad recitation “Ar1 is an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms”, and the claim also recites “Ar1 is an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms which in each case is optionally substituted by one or more radicals R4 a group of formula (Ar1-1) …” which is the narrower statement of the range/limitation.  
There are same issues with the words “optionally” throughout claim 18, and claims 19-20 and 27-31, please fix them all. The Applicant may remove the phrases after “optionally” or to claim the options in dependent claims.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 19-34 are rejected since they inherit the deficiencies from the claim 18.
Allowable Subject Matter
Claims 18-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office determines that the claims are allowable.
Regarding independent claims 1, patentability exists, at least in part, with the claimed combination of elements and features of: “A compound of formula (1): 
[AltContent: rect][AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein
X is on each occurrence, identically or differently, CR3 or N;
E is on each occurrence, identically or differently, selected from the group consisting of -BR0-,-C(R0)2-, -C(R0)2-C(R0)2-, -C(R0)2-O-, -C(R0)2-S-, -R°C=CRO-, -R°C=N-, -Si(R0)2-, -Si(R0)2-Si(R0)2-, -C(=O)-, -C(=NR0)-, -C(=C(R0)2)-, -0-, -S-, -S(=O)-,-SO2-, -N(R0)-, -P(R0)-, and -P((=O)R0)-; or E is a group of formula (E-1).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein the symbol * in formula (E-1) indicates the corresponding group E in formula (l);
E1 and E2 are identically or differently on each occurrence, selected from the group consisting of a single bond, -C(R0)2-, -Si(R0)2-, -0-, and -S-; with the proviso that, in a ring comprising the groups E1 and E2, one of the groups E1 and E2, is a single bond, -CO)2-, or -SiO)2-, and the other group is O or S; E0 is identically or differently on each occurrence, selected from the group consisting of a single bond, -BR0-, -C(R0)2-, -C(R0)2-C(R0)2-, -C(R0)2-O-, -C(R0)2-S-,-R°C=CR0-, -R°C=N-, -Si(R0)2-, -Si(R0)2-Si(R0)2-, -C(=O)-, -C(=NR0)-,-C(=C(R0)2)-, -O-, -S-, -S(=O)-, -SO2-, -N(R0)-, -P(R0)-, and -P((=O)R0)-;
Comparing to the prior-art of the record, the most relevant prior art is Kim et al. (U.S. Patent No. 10,930,853). Kim discloses the claimed invention except for the features listed above. 
Kim discloses a compound of formula (1):
[AltContent: oval]
[AltContent: rect]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


(Formula D, Formula 3-1(1))
A is on each occurrence, identically or differently, an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms; Ar1 is an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms; R0, R1, R2, R3, and R4 are, identically or differently, on each occurrence: H, D, F, Cl, Br, I, CHO, CN, N(Ar)2, C(=O)Ar, P(=O)(Ar)2, S(=O)Ar, S(=O)2Ar, NO2, Si(R)3, B(OR)2, or OSO2R; a straight-chain alkyl, alkoxy, or thioalkyl group having 1 to 40 C atoms or a branched or a cyclic alkyl, alkoxy, or thioalkyl group having 3 to 40 C atoms; an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms; or a group ArL; and wherein two adjacent substituents R0, two adjacent substituents R1 and R2, two adjacent substituents R3,; Ar2 and Ar3 are on each occurrence, identically or differently, an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms; m is an integer selected from 1 to 10; R is on each occurrence, identically or differently, H, D, F, Cl, Br, I, CHO, CN, N(Ar)2, C(=O)Ar, P(=O)(Ar)2, S(=O)Ar, S(=O)2Ar, NO2, Si(R')3, B(OR')2, OSO2R', a straight-chain alkyl, alkoxy, or thioalkyl group having 1 to 40 C atoms or a branched or cyclic alkyl, alkoxy, or thioalkyl group having 3 to 40 C atoms, an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms, Ar is an aromatic or heteroaromatic ring system having 5 to 24 aromatic ring atoms; R' is on each occurrence, identically or differently, H, D, F, Cl, Br, I, CN, a straight chain alkyl, alkoxy, or thioalkyl group having 1 to 20 C atoms or a branched or cyclic alkyl, alkoxy, or thioalkyl group having 3 to 20 C atoms; with the proviso that, when the ring A is a benzene ring, then the group R1 or the group R2 is selected from an aromatic or heteroaromatic ring systems having 5 to 60 aromatic ring atoms, which may in each case be substituted by one or more radicals R.
Buesing et al. (U.S. Patent No. 8,932,732), Kim et al. (U.S. Patent No. 9,028,978), Kim et al. (U.S. Patent Application Publication No. 2017/0155048), Lim et al. (U.S. Patent No. 10,381,570), Kim et al. (U.S. Patent Application Publication No. 2012/0326133), and Kim et al. (U.S. Patent No. 9,896,621), are all cited as teaching some of the elements and features of the claimed invention. However, the cited references, and the pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828